       Case 5:17-cv-01855-MHH Document 58 Filed 02/20/19 Page 1 of 31                        FILED
                                                                                    2019 Feb-20 PM 11:53
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA



          IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF ALABAMA
                          NORTHEASTERN DIVISION


GREGORY GRAY, II,       )
                        )
    PLAINTIFF,          )
                        ) Civil Action No. 5:17-cv-01855-HNJ
v.                      )
                        )
MADISON COUNTY, ALABAMA,)
MADISON COUNTY ALABAMA )
COMMISSION,             )
DALE W. STRONG,         )
JERMIE HOWELL, PAM      )
FLORY,                  )
                        )
    DEFENDANTS.         )


               PLAINTIFF’S THIRD AMENDED COMPLAINT

I.       Introduction

1.    Plaintiff Gregory Gray (“Plaintiff” or “Gray”) brings this lawsuit against

Madison County and Madison County Commission (“County Defendants”) for

retaliation, a retaliatory hostile work environment.

2.    This lawsuit seeks legal and equitable relief to secure, protected, redress

Gray’s rights under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§2000 et.

seq., as amended by the Civil Rights Act of 1991, 42 U.S.C. 1981a, 42 U.S.C.

§1981(a) (“Title VII”).



                                          1
             Case 5:17-cv-01855-MHH Document 58 Filed 02/20/19 Page 2 of 31



II.            Jurisdiction

3.       The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331,

1343(a)(3) and (4); 42 U.S.C. §2000e-5.

4.       The unlawful employment practices challenged in this action occurred in

Madison County, Alabama therefore venue is proper pursuant to 28 U.S.C.

§§1391(b) and 42 U.S.C. §2000e-5.

5.       On September 9, 2016, Plaintiff filed a charge of discrimination with the

United States Equal Employment Opportunity Commission (“EEOC”) against

County Defendants Madison County and Madison County, Alabama Commission

as well as against Madison County Sherriff’s Department. (Dkt. 1-1).

6.       On October 25, 2016, Plaintiff filed an amended Charge of Discrimination

with the EEOC against the same entities. (Dkt. 1-2).

7.       On August 26, 2017, the EEOC issued Plaintiff two “right to sue” letters for

both charges. (Dkt. 1-3 and Dkt. 1-4).

8.       On November 2, 2017 Plaintiff filed his first complaint in the United States

District Court for the Northern District of Alabama, within ninety days of Gray

receiving the right to sue letters. (Dkt. 1).

      III.     Parties

9.       Plaintiff Gray is a male citizen of the United States, over the age of nineteen

(19) years and is a resident citizen of Madison County, Alabama.



                                             2
            Case 5:17-cv-01855-MHH Document 58 Filed 02/20/19 Page 3 of 31



10.     Defendant Madison County Commission is the governing body of Defendant

Madison County (“County Defendant”).

11.     County Defendant’s personnel department is composed of the personnel

director and a three member personal board. See Act 941.

12.     County Defendant is a “person” under Title VII.

13.     County Defendant employs the personnel director as part of the county’s

personnel department.

14.     Defendant Jermie Howell is a citizen of the United States and is a resident of

Alabama.

15.     Howell was employed as the personnel director (“Director Howell” or

“Howell”) of the Defendant County’s personnel department at all times material to

this action.

16.     Pam Flory is a citizen of the United States and is a resident of Alabama.

17.     Flory was employed as the deputy director of the Defendant County’s

personnel department at all times material to this action.

18.     Defendant County is an “employer” under Title VII as it employed fifteen or

more employee and agents.

19.     Defendant County was and is Plaintiff Gray’s “employer” under Title VII.

      IV.     Facts

20.     Since June 2003 Greg Gray has been in the service of Madison County

Alabama and is presently a Deputy Sherriff.

                                           3
       Case 5:17-cv-01855-MHH Document 58 Filed 02/20/19 Page 4 of 31



21.   In 2016 Deputy Sheriff Gray (“Deputy Gray”) was one of the most elite

members of the Madison County SWAT Team, a specialized unit of just nine

members.

22.   Deputy Sheriff Shelby Holt (“Deputy Holt”) told Deputy Gray she was

being sexually harassed by a male supervisor.

23.   Gray decided to assist Deputy Holt with making a formal complaint of

sexual harassment.

24.   On or about July 25, 2016 Gray reported Deputy Holt’s complaint of sexual

harassment to Deputy Sherriff Cody Davis (“Deputy Davis”).

25.   Then Gray reported to Sgt. Matt Cagle (“Sgt. Cagle”) that Deputy Sheriff

Shelby Holt (“Deputy Holt”) complained that she was being sexually harassed at

work by a Sgt. Rutherford male superior.

26.   Gray relayed Deputy Holt’s complaints about Sgt. Rutherford following her

and making comments like “your ass looks good.”

27.   Gray encouraged Holt speak with Sgt. Cagle about Sgt. Rutherford’s

sexually harassing comments.

28.   On August 7, 2016, Deputy Holt reported Sgt. Rutherford’s sexual

harassment to Sgt. Jones, her immediate supervisor.

29.   Sgt. Jones told Deputy Holt to report it to the Human Resources office.

30.   Sgt. Jones told Deputy Holt he was going to relay her report of sexual

discrimination to Lt. Brian Hughes.

                                           4
       Case 5:17-cv-01855-MHH Document 58 Filed 02/20/19 Page 5 of 31



31.   On August 10, 2016, Deputy Holt reported Sgt. Rutherford’s sexual

discrimination in writing.

32.   Madison County Personnel Board Director Jermie Howell received Deputy

Holt’s written complaint of sexual discrimination.

33.   Madison County Deputy Director Pam Flory received Deputy Holt’s written

complaint of sexual discrimination.

34.   Sherriff Dorning received Deputy Holt’s written complaint of sexual

discrimination.

35.   Madison County attorney Jeff Rich received Deputy Holt’s written

complaint of sexual discrimination.

36.   On August 10, 2016, Deputy Holt filed a charge of discrimination with the

United States Equal Employment Opportunity Commission alleging sexual

discrimination.

37.   On August 11, 2016, personnel director Howell and Chief Deputy Sherriff

Jernigan met with Deputy Sheriff Holt.

38.   Madison County Commission Chairman Strong did not attend the August

11, 2016 meeting with Deputy Sheriff Holt.

39.   On August 13, 2016 Gray and Holt were off-duty and at Gray’s home.

40.   Holt was worried about work since she had filed her complaint of sexual

harassment.



                                         5
         Case 5:17-cv-01855-MHH Document 58 Filed 02/20/19 Page 6 of 31



41.     Gray made a phone call to speak with Sgt. Jones and when they spoke he

asked that Sgt. Jones come to his house.

42.     Sgt. Jones and Sgt. Elliff arrived at Gray’s home.

43.     After Sergeants Jones and Elliff arrived, Sgt. Elliff stayed with Gray inside

the residence and Sgt. Jones went outside to speak with Holt.

44.     Gray told Sgt. Elliff Holt “a lot of other things too, emotionally wise and

stress” due to a situation and that there was another issue, and Gray asked Sgt.

Elliff to deactivate his bodycam.

45.     According to Sgt. Elliff he deactivated his bodycam because Gray wanted to

discuss a departmental issue.

46.     Gray told Sgt. Elliff that Jones already knows what’s going on. Both of us

are stressed out. You know her deal with Rutherford. She’s never been at trouble at

work or had to report anything or be under investigation.

47.     Gray told Sgt. Elliff Shelby has had an issue with Sgt. Rutherford. Sgt. Eliff

said he was aware. Gray told Sgt. Eliff that Sgt. Jones already knows because she

went to him. Gray told Sgt. Eliff that he was trying to help Shelby get through it.

48.     In an initial narrative dated August 15, 2016, Sgt. Elliff reported,

      While inside the residence with Deputy Gray he made a statement that
      Deputy Holt was under a lot of stress at work due to a ‘situation’ and
      that there was also another issue. Deputy Gray requested that I
      deactivate my body camera so he could discuss these issues . . . After
      I deactivation the only thing Deputy Gray revealed was that Deputy Holt
      was under a lot of stress due to a ‘situation’ at work and that she
      possibly had a ‘medical condition.’

                                            6
       Case 5:17-cv-01855-MHH Document 58 Filed 02/20/19 Page 7 of 31




49.   On August 22, 2016, Sheriff Sergeants Cross and Whisante informed

Plaintiff Gray that he was being placed on administrative leave, that there was a

pending investigation, and they were there to retrieve Madison County property.

50.   Neither Sgt. Cross nor Sgt. Whisante provided Plaintiff Gray with an

explanation for why Gray was being placed on administrative leave and being

investigated, even when specifically asked by Plaintiff Gray.

51.   Gray was not provided a verbal or explanation as to the basis for

administrative leave or investigation until sometime after August 22, 2016.

52.   On August 23, 2016 Chief Deputy Jernigan assigned Sgt. David Moody to

investigate whether Gray’s off-duty comments regarding Sgt. Whisante violated

Madison County Sherriff’s Department Policy.

53.   On August 25, 2016, Sheriff Sgt. David Moody called Gray and informed

Gray he was being investigated for being disrespectful toward a supervisor.

54.   On or about August 25, 2016, that Plaintiff submitted in writing that he

believed the investigation was in direct retaliation due to Shelby Holts

harassment claim on Sergeant Rutherford and the Madison Sherriff’s office.”

(emphasis added).

55.   Moody submitted a written report of the incident to Chief Jernigan cited

Madison County Handbook Primary Offence 105.

56.   In an witness statement dated August 28, 2016 Sgt. Elliff wrote


                                         7
         Case 5:17-cv-01855-MHH Document 58 Filed 02/20/19 Page 8 of 31



      Deputy Gray stated that he didn’t know what was wrong with Deputy
      Holt other than she had “a situation going on at work” and she had other
      problems as well . . . Deputy requested that I cut my camera off because
      he needed tell me about Deputy Holts personal (sic) situation. At this
      time Deputy Gray stated that Deputy Holt was going through a lot of
      stuff at work and he ask[ed] if I knew what he was talking about and I
      did not. Deputy Gray then stated that in addition to the situation at work
      Deputy Holt also thought she was pregnant, and she was extremely
      emotional.

      (emphasis added)

57.     On August 30, 2016, Gray was given notice of a pre-disciplinary Hearing

scheduled for September 6, 2016 it stated:

      It appears your conduct on August 13, 2016 constitutes on or more
      primary offenses under Section 6.5 of the Madison County (MC)
      Rules, Policies, and Procedures Handbook. Primary offences are those
      offenses where disciplinary action for the first offense may include
      suspension or termination. You are also in violation of the MCSO Rules,
      Policies, and procedures Manual.

      Madison County Commission Employee Handbook

      6.5 Employees Conduct and Disciplinary Handbook #105 Disrespectful
      conduct toward an official, supervisor, Department Head, co-workers, or
      the public, whether verbally or in action.

      (bold added).

58.     Sherriff Blake Dorning and Chief Deputy David Jernigan met with Gray on

or about September 6, 2016.

59.     During a second meeting on September 6, 2016, in the afternoon, Chief

Deputy Jernigan stated Chief Dorning stated he was unhappy with Gray, Gray was




                                            8
       Case 5:17-cv-01855-MHH Document 58 Filed 02/20/19 Page 9 of 31



on “a self-destructive path,” that Gray “did not have good judgment,” that Gray

could not “get along with others.”

60.   On September 6, 2016, Gray was given a written warning for a “conduct”

and “attitude” violations stating Gray had received his first warning on May 2,

2007, second warning August 6, 2010, and a third warning on July 7, 2015.

61.   Chief Deputy Jernigan informed it been decided to:

         a. Suspend Gray for eight (8) days;

         b. Indefinitely remove Gray from SWAT team, effective immediately;

         c. Require Gray attend and complete counseling;

         d. Reassigned to patrol duty; and

         e. Prohibited from wearing SWAT uniforms.

62.   The Sherriff’s department no longer permitted Gray to drive the vehicle he

was provided prior to his complaint.

63.   Gray was also reassigned and required to report directly to Sergeant

Whisante.

64.   Plaintiff Grays removal from the SWAT team is a daily reminder to him and

his co-workers that he is viewed as a trouble-maker for opposing gender

discrimination.

65.   Gray attended and completed counseling.

66.   Gray is assigned to patrol duty.

67.   Gray is not allowed to wear SWAT uniforms.

                                         9
      Case 5:17-cv-01855-MHH Document 58 Filed 02/20/19 Page 10 of 31



68.   Gray was required to purchase new patrol uniforms.

69.   Gray was not reimbursed for the cost of his patrol uniforms by the Sheriff’s

Department.

70.   From September 6, 2016 and continuing through today the Sherriff’s

department has not returned Gray to the SWAT team.

71.   From September 6, 2016 and continuing through today the Plaintiff Gray

remains suspended from the SWAT team.

72.   From September 6, 2016 and continuing through today Plaintiff Gray is no

longer eligible to attend trainings and other SWAT events.

73.   From September 6, 2016, Gray has lost the opportunity to additional pay

associated with attending SWAT training and other events members of SWAT

received.

74.   At the time of Gray’s removal from the SWAT team he satisfied the

minimum requirements for the team.

75.   Gray has not been reinstated to the SWAT team.

76.   Alabama Legislature Act No. 941 relates to Madison County, creating and

establishing a county-wide personnel system providing for a personnel department

to be composed of personnel board and personnel director (hereinafter “Personnel

Department”).

77.   The Personnel Department governs and control all employees and

appointees holding positions in the Classified Service.

                                        10
      Case 5:17-cv-01855-MHH Document 58 Filed 02/20/19 Page 11 of 31



78.   Section 4 of Act 941 applies to all officers and employees in the service of

[Madison] county, including all employees of the County Sheriff.

79.   Section 6 of Act 941 requires that Personnel Board formulate and adopt

rules establishing the specific procedures to govern the following phases of the

personnel program:

         a. The preparation, installation, revision, and maintenance of a position

            classification plan covering all positions in the classified service;

         b. The formulation of minimum standards and qualification for each

            class of position;

         c. The evaluation of employees during the probation period;

         d. The separation from the service of employees through, layoff,

            suspension, dismissal, and for incapacity to perform required duties;

         e. Maintenance and use of necessary records and forms.

80.   Section 10 of Act 941 states: No employee in the Classified Service may be

demoted or dismissed or reduced in pay without just cause;

      Any employee in the Classified Service who has been demoted,
      dismissed, or reduced in pay shall be entitled to receive a written
      statement of the reasons for such action from the appointing authority
      within three working days, and he shall have three working days time
      thereafter within which to file an answer thereto. A copy of such
      charges and answer shall be filed with the Personnel Director. In the
      event the employee files an answer, a copy of the written charges and
      of such answer shall be transmitted by the Personnel Director to the
      Personnel Board. Within ten working days from the date of the filing
      of his answer to the written charges, or in the event such written
      charges have not been made available to him within the time

                                         11
      Case 5:17-cv-01855-MHH Document 58 Filed 02/20/19 Page 12 of 31



      prescribed, then within ten working days after action taked to demote,
      dismiss or deduce the pay of the employee, he may file a written
      demand with the Personnel Director, requesting a hearing before the
      Personnel Board. The Board shall then investigate the case and
      conduct a hearing as provided by this Act and by the rules.

81.   The Madison County personnel board adopted the Madison County

Employee Handbook on or around June 11, 2015.

82.   Section 1.6 of the Madison County Employee Handbook provides that

employees are expected to follow the rules of their respective department as well

as the Madison County Rules, Policies, and Procedures. If a conflict arises

between departmental policy and these rules, Madison County Handbook’s rules

prevail.

83.   The Sheriff’s Department adopted the Madison County Employee

Handbook.

84.   Section 2.7 of the Madison County Employee Handbook titled “Equal

Employment Opportunity” states the personnel director is the EEO Officer for

Madison County Employees and that “any employee with questions concerns

about any type of discrimination in the workplace is encouraged to bring these

issues to the attention of their immediate Department Head or the Personnel

Director. Employees can raise concerns and make reports without fear of

reprisal.”

85.   Section 2.9 of the Madison County Employee Handbook titled “Harassment

Policy” states that Madison County is committed to providing a work environment

                                        12
      Case 5:17-cv-01855-MHH Document 58 Filed 02/20/19 Page 13 of 31



that is free from all forms of discrimination and conduct that can be considered

harassing, coercive, or disruptive, including sexual harassment.”

86.   Section 2.9 of the Madison County Employee Handbook applies to all

employees in the Sherriff’s Department, including Deputy Sheriffs.

87.   The Madison County Employee Handbook’s harassment policy instructs

those who believe they are being sexually harassed or are aware of behavior that

may violate the policy should report it to one of the following individuals:

         a. Personnel Director, Jermie Howell;

         b. Deputy Personnel Director, Pam Flory;

         c. County Administrator, Kevin Jones;

         d. Or if an individual feels they cannot talk with the above then report to

             Madison County Commission Chairman Dale Strong.

88.   The Defendant County received numerous internal complaints by female

Sheriff Deputies claiming they were sexually harassed, subject to sexual

discrimination in 2016.

89.   The following female Sheriff Deputies filed charges of discrimination with

the United States Equal Employment Opportunity Commission including claims

of retaliation:

         a. Erica Cagle filed a charge of discrimination on August 9, 2016

         b. Shelby Holt filed a charge of discrimination on August 10, 2016



                                        13
      Case 5:17-cv-01855-MHH Document 58 Filed 02/20/19 Page 14 of 31



         c. Maria Garcia filed a charge of discrimination on March 28, 2016 and

            April 27, 2016

90.   Pursuant to Defendant County’s personnel policies, practices and procedures

reporting sexual discrimination harassment to other employees, including

supervisors is considered protected activity, and were to be protected from reprisal

91.   Defendant County claims its policy and custom is to investigate any

complaints of sexual harassment, sexual discrimination, retaliation, and retaliatory

conduct thoroughly.

92.   Defendant County’s Employee Handbook states that “[a]ny supervisor or

Department Head who becomes aware of possible or sexual or other unlawful

harassment must immediately advise the County Administrator or Personnel

Director so it can be investigated in a timely and confidential manner. Any

supervisors who fails to make notification when harassment is observed or who is

aware of the possibility of harassment and fails to make notification, will be

subject to disciplinary action.

93.   Defendant County’s Employee Handbook states that “[w]hen the

investigation is completed, you will be informed of the outcome of the

investigation.”

94.   Defendant County’s claim its personnel policies, procedures, and customs

establish zero tolerance for sexual harassment, sexual discrimination, retaliation,

and retaliatory conduct.

                                         14
      Case 5:17-cv-01855-MHH Document 58 Filed 02/20/19 Page 15 of 31



95.   Pursuant to the personnel policies, practices and procedures any action that

would dissuade a reasonable worker from making or supporting a charge of

discrimination is considered an adverse employment action that violates the anti-

retaliation provision of Title VII.

96.   Section 6.5 of the Madison County Handbook titled “Employee Conduct and

Disciplinary Procedures” states that there is a progressive disciplinary process

consisting of: (1) verbal counseling; (2) written warning; (3) suspension without

pay; or (4) termination.

97.   Section 6.5 goes on to say that “Appointing authorities should consult with

the Personnel Department before skipping steps in progression.”

98.   Complainant filed a charge of discrimination with the United States Equal

Employment Opportunity Commission on September 9, 2016, alleging retaliation.

99.   On September 13, 2016, Gray submitted a letter to Sheriff Dorning renewing

his report/complaint that he felt the adverse employment actions taken against him

were a “direct retaliation due to Shelby Holts, harassment claim on Sergeant

Rutherford and the Madison County Sheriff office.” (underlining added).

100. Deputy Holt was terminated on September 30, 2016.

101. On October 5, 2016 Plaintiff Gray was informed that he was being

reassigned to directly report Sgt. Whisante.




                                        15
          Case 5:17-cv-01855-MHH Document 58 Filed 02/20/19 Page 16 of 31



    102. Additionally, Plaintiff Gray learned that Sgt. Whisante would be giving him

    monthly evaluations for the next three months, in addition to the annual

    evaluation.1

    103. On October 25, 2016, Gray submitted a charge of discrimination with United

    States Equal Employment Opportunity Commission alleging retaliation.

    104. On November 3, 2016, counsel submitted a position statement to the Equal

    Employment Opportunity Commission stating, that information submitted to the

    EEOC that relates to a date more than six months before the charge was filed were

    being provided solely as background information.2

    105. The position statement to the EEOC states “[d]uring the investigatory

    encounter (which as captured on the body-worn cameras of bother Sgt. Jones and

    Sgt. Elliff), Gray did not disclose the basis of the argument other than to say it was

    stupid.”

    106. The position statement to the EEOC did not inform the EEOC investigator

    that Plaintiff Gray requested the bodycam be turned off, that the bodycam was

    turned off, and that the body cam did not record the entire conversation between

    the on duty sergeant and Plaintiff Gray, who was off-duty.



1
  In Sgt. Whisante August24, 2016 witness statement wrote “I advised Sgt. Jones that I would
respond if needed, but I felt due to history between myself and Dep. Gray it would probably best
if I didn’t respond.” Dep. Gray had previously complained to his Lieutenant about Sgt. Whisante
demeaning treatment of him and they had a sit-down meeting.
2
  Gray was issued a written warning that listed 1st warning: May 2, 2007; 2nd warning August 6,
2010; and July , 2015.
                                               16
        Case 5:17-cv-01855-MHH Document 58 Filed 02/20/19 Page 17 of 31



107. While the body cam Plaintiff Gray discussed Holt’s complaint of sexual

discrimination with the on-duty sergeant.

108. The position statement to the EEOC does not make any mention of the off-

camera and unrecorded conversation.

109. Defendant County’s EEOC position statement to the EEOC failed to

disclose that Gray’s written statement during the investigation stated he believed

the investigation was “in direct retaliation due to Holts harassment claim on Sgt.

Rutherford and the Madison Sheriff’s department.”

   V.       Causes of Action

                    COUNT I: Title VII Claim of Retaliation
              Against Defendant Madison County, Alabama and
                          Madison County Commission
110. Plaintiff brings a claims of retaliation against Defendant County as his

employer under Title VII.

111. Defendant County co-determined the essential terms and conditions of

Gray’s employment, so to be found as a joint employer with Madison County

Sherriff.

112. Defendant County and Madison County Sherriff’s department were highly

integrated to be considered a single employer.

113. Maintaining nominal separate identities Defendant County and Madison

County Sherriff’s department has allowed permits the entities to evade the reach of

federal employment discrimination laws.


                                        17
       Case 5:17-cv-01855-MHH Document 58 Filed 02/20/19 Page 18 of 31



114. The Alabama Legislature enacted Alabama Act No. 941 expressly

delegating authority to Madison County to create and establish “a county-wide

personnel system; providing for a personnel department to be composed of a

Personnel Board and Personnel Director.”

115. In Section 1 of Act No. 941 the Legislature of Alabama expressly created

and established “a personnel department for the government and control of all

employees and appointees holding positions in the Classified Service, as defined in

Section 4.”

116. In Section 4 of Act No. 941 the Legislature of Alabama expressly states,

“this Act shall apply to the following officers and employees in the service of the

county . . . All employees of the County Sheriff.”

117. In Section 6 of Act. No. 941 the Legislature of Alabama expressly delegated

to the personnel department: (a) the preparation, installation, revision, and

maintenance of a position classification plan covering all positions in the classified

service; (b) the formulation of minimum standards and qualifications for each class

of position; (c) the evaluation of employees during the probation period; (d) the

separation from the service of employees through layoff, suspension, dismissal,

and or incapacity to perform required duties; the maintenance and use of necessary

records and forms.”




                                          18
      Case 5:17-cv-01855-MHH Document 58 Filed 02/20/19 Page 19 of 31



118. In Section 10 of Act. No. 941 the Legislature of Alabama expressly

established that no employee in the Classified Service may be demoted or

dismissed or reduced in pay without just cause.”

119. Employees of the Sheriff Madison County are covered under the Classified

Service under the provisions of Amendment Number 694 of the Alabama

Constitution of 1901.

120. Amendment 694 provides, “Effective the first day of the sixth month after

ratification of this amendment, employees of the Office of Madison County, except

for the chief deputy, shall be under the authority of the Personnel Board of

Madison County.” (emphasis added).

121. The Defendant County’s personnel department promulgated the Madison

County Employee Handbook that contains the rules, policies, and procedures

regarding employment with Madison County or the Madison County Commission.

122. The Defendant County’s personnel department promulgated the rules,

policies, and procedures governing hiring, transfers, promotions, disciplines or

discharge of employees.

123. The Defendant County’s personnel department promulgated the rules,

policies, and procedures governing the disciplinary process for conduct and work

performance.

124. Defendant County’s personnel department promulgated the appeal process

for Madison County full-time non-probationary employees have the right to appeal

                                         19
       Case 5:17-cv-01855-MHH Document 58 Filed 02/20/19 Page 20 of 31



the following actions to the Madison County Personnel Board: (1) A suspension

without pay that exceeds (30) days in any fiscal year; (2) a demotion or reduction

in pay; (3) termination of employment.

125. Defendant County’s employee handbook was adopted by County Sheriff

Manual adopted in 2016.

126. County Defendant controlled the essential terms and conditions of Gray’s

employment outside the law enforcement policies and procedures.

127. County Defendant’s handbook subsection 1.6 states “[i]f a conflict arises

between departmental policy and these rules, Madison County Handbook’s rules

prevail.”

128. Plaintiff Gray engaged in protected activity by verbally reporting the sexual

discrimination to supervisors, by expressing his opposition to sexual

discrimination, by reporting reprisal verbally and in writing.

129. Plaintiff Gray suffered adverse employment actions after reporting the

sexual discrimination and expressing his opposition to sexual harassment.

130. Plaintiff Gray engaged in protected activity assisting Deputy Holt making

internal complaints of sexual harassment.

131. Plaintiff Gray engaged in protected activity when he made internal reports

regarding his opposition to the sexual harassment.

132. Plaintiff Gray engaged in protected activity when he filed charges of

discrimination with United States Equal Employment Opportunity Commission.

                                         20
       Case 5:17-cv-01855-MHH Document 58 Filed 02/20/19 Page 21 of 31



133. Plaintiff Gray engaged in protected activity when he made internal reports

regarding Deputy Holt regarding retaliation.

134. Plaintiff Gray submitted a written complaint of retaliation and that was

submitted to the Personnel Director and Personnel Board, placing Defendant

Madison County on notice of his protected activity.

135. Defendants subjected Gray to adverse employment actions, including but are

not limited to:

          a. placing Gray on administrative leave;

          b. subjecting him to heightened scrutiny;

          c. suspending his employment;

          d. removing Gray from his SWAT position indefinitely;

          e. deviating from employers’ disciplinary policies;

          f. requiring completion of counseling;

          g. prohibiting from wearing SWAT clothing;

          h. assigning him to patrol duty;

          i. imposing the costs of patrol uniforms (without reimbursement);

          j. denying opportunity training; and

          k. denying opportunity for additional pay.

136. Gray was placed under the immediate supervision of Sgt. Whisant, a

supervisor Gray had reported mistreated him.



                                         21
       Case 5:17-cv-01855-MHH Document 58 Filed 02/20/19 Page 22 of 31



137. Gray was subjected to monthly evaluations to be completed by Sgt. Whisant

for three months.

138. Defendant County ratified and adopted the adverse employment actions.

139. Gray has suffered harm including economic loss, loss of prestige, loss of

employment opportunities, as well as causing him emotional and mental harm.

140. Defendant County’s indefinite removal from the exclusive, prestigious and

competitive SWAT team after eleven (11) years of dedicated service caused

special irreparable harm intended to chill other employees from opposing and

participating in similar protected activity.

141. Gray was treated less favorably than similarly situated employees who had

not engaged in protected activity but committed similar or worse offenses without

any or lesser punishment.

142. Plaintiff Gray’s protected activity and the adverse employment actions were

not wholly unrelated as County Defendant’s employees and agents were aware of

his protected activities at the time of the adverse employment actions.

143. The temporal proximity between Gray’s protected activities and the adverse

employment actions supports a causal connection.

144. Defendant County ratified adverse employment actions imposed after notice

deviations of standard procedures of delivering written notice prior to placing Gray

on involuntary leave.



                                           22
       Case 5:17-cv-01855-MHH Document 58 Filed 02/20/19 Page 23 of 31



145. Defendant County ratified the use of temporally remote “disciplines” to

support the adverse employment actions.

146. County Defendant’s putative business justification for ratifying and adopting

adverse employment decisions is fatally infected with inconsistencies,

incoherencies or contradictions render it unworthy of credence.

147. Defendant County’s proffered reasoning for omissions is merely pretext to

mask ratification and adoption of unlawful retaliatory actions.

                                   COUNT II:
            Title VII Claim of Retaliatory Hostile Work Environment
                Against Defendant Madison County, Alabama and
                          Madison County Commission

148. Plaintiff brings a claims of retaliation against Defendant County as his

employer under Title VII.

149. Defendant County co-determined the essential terms and conditions of

Gray’s employment, so to be found as a joint employer with Madison County

Sherriff.

150. Defendant County and Madison County Sherriff’s department were highly

integrated to be considered a single employer.

151. Maintaining nominal separate identities Defendant County and Madison

County Sherriff’s department has allowed permits the entities to evade the reach of

federal employment discrimination laws.




                                         23
          Case 5:17-cv-01855-MHH Document 58 Filed 02/20/19 Page 24 of 31



152. Title VII prohibits subjecting those who have engaged in protected activity

to a retaliatory hostile work environment.

153. Other allegations of conduct violating Title VII, including retaliation and

retaliatory hostile work environment occurred close in time, were made by

similarly situated employees, and suffered similar adverse employments similar for

reasons similar to those used to support the adverse employment actions taken

against Gray, by common decisionmakers, without an action by Defendant

County’s employees responsible for protecting employees against retaliation is

ample evidence of a pattern and practice violative of Title VII.

154. Defendant County knew or should have known of the retaliation and

retaliatory hostile environment suffered by employees it was expressly responsible

to protect under federal employment law.

155. Defendant County failed to take immediate and appropriate corrective

action.

156. Defendant County failed to act in a reasonably prompt manner in response to

employee reports of rampant discrimination and retaliation.

157.      Defendant County failed to take reasonable remedial measures to prevent

the discrimination, its continuation, and retaliation.

158. Defendant County ratified and adopted the biased recommendation without

independently investigating the complaint against the employee.



                                           24
       Case 5:17-cv-01855-MHH Document 58 Filed 02/20/19 Page 25 of 31



159. Defendant County ratified and adopted Gray’s removal from the SWAT

team being called an indefinite suspension instead of a demotion.

160. Defendant County ratified and adopted Gray’s indefinite removal.

161. The suffers a continuing harm because each time SWAT team members

receive training, receive additional pay, and otherwise show their exclusivity Gray

is being denied the privileges and benefits of employment he would have enjoyed

but for his engaging in protected activities.

162. Gray has suffered a variety of professional reprisals including but not limited

to improper placement on administrative leave, suspension, imposition of uniform

costs (without reimbursement), reassignment, and unwarranted scrutiny and

isolation.

163. Gray is in constant fear of further retaliation from supervisors and co-

workers.

164. Gray is aware that other employees who engaged in protected activity were

subjected to other adverse employment actions, including termination.

165. The totality of the circumstances including hostility towards similarly

situated employees who have engaged in similar protected activity have the

cumulative effect of a retaliatory hostile work environment.

166. The unlawful retaliatory adverse employment actions taken against Gray

have been ratified, confirmed, and affirmed by County Defendant even after

learning of Gray engaging in protected activity.

                                          25
       Case 5:17-cv-01855-MHH Document 58 Filed 02/20/19 Page 26 of 31



167. County Defendant’s actions and omissions were done with malice and/or

reckless disregard and/or deliberate indifference to Deputy Gray’s federally

protected rights and intended punish Gray for assisting Deputy Holt’s filing her

sexual discrimination claims and his own participation in protected activity.

168. Defendant County has a policy or custom of permitting retaliation against

employees who have engaged in protected activity.

169. Defendant County negligently trains and supervises its employees

responsible for protecting other employees against retaliation for engaging in

protected activity.

170. Defendant County fails or refuse to properly train or supervise its employees

responsible for protecting other employees against retaliation for engaging in

protected activity.

171. Defendant County’s negligence, failure, or refusal to properly train or

supervise its employees in the Madison County Sherriff’s department and

personnel department has allowed retaliation and retaliatory hostile work

environment to flourish.

172. There is a persistent and widespread practice of retaliating against those who

engage in protected activity and continuing to subject those who remained

employed to a retaliatory hostile work environment.

173. County Defendant knew their actions and omissions violated Gray’s rights

in the performance of his official responsibilities.

                                          26
       Case 5:17-cv-01855-MHH Document 58 Filed 02/20/19 Page 27 of 31



174. The unlawful retaliatory hostile work environment has been ratified,

confirmed, and affirmed by County Defendant even after it knew of or should have

known Gray and similarly situated employees were subjected to adverse

employment actions shortly after engaging in reported activity.

175. County Defendant are liable under Title VII because of actions and

omissions permitting a pattern of practice of retaliation were done with malice

and/or reckless disregard and/or deliberate indifference to Deputy Gray’s federally

protected rights.

176. County Defendant ratified and adopted a retaliatory hostile work

environment by failing to take any remedial action

177. It became the official policy, through custom, of the County Defendant to

take no action to remedy a retaliatory hostile work environment.

178. County Defendant acted with malice and/or reckless disregard and/or

deliberate indifference to Deputy Grays federally protected rights.

179. Deputy Gray suffered damages and continues to suffer damages as a

proximate result, which were caused by governmental policy and/or custom with

deliberate indifference to Gray’s rights and/or deliberate indifference to those

violations.

180. Plaintiff has a property interest related to his career.




                                          27
         Case 5:17-cv-01855-MHH Document 58 Filed 02/20/19 Page 28 of 31



181. A reasonable official/person in his respective position would have known, or

should have known their failure to safeguard policies and practices from deviation

or disparate application violated Gray’s constitutional rights.

182. Individual Defendants knew or should have know that they were relying on

biased findings and did not conduct or direct an independent investigation to be

conducted.

183. Individual Defendants knew or should have known that the proposed

punishment did not fit the claimed violation, and harmed Gray’s constitutional and

federally protected rights.

   VI.     Prayer of Relief

   WHEREFORE, Plaintiff Gray respectfully prays that this Court assume

jurisdiction of this action and after trial:

   A. Enter all necessary injunctive relief necessary, including but not limited to a

       permanent injunction enjoining the Defendant County their agents, successors,

       employees, attorneys and those acting in concert with them and at their request

       from continuing to violate Title VII and/or the equal protection of the laws, the

       Fourteenth Amendment.

   B. Ordering Defendant County employee to participate in semi-annual

       discrimination workshops;

   C. Enter an order requiring the Defendant County to make Plaintiff Gray whole

       by awarding him reinstatement into the position he would have occupied in the

                                               28
     Case 5:17-cv-01855-MHH Document 58 Filed 02/20/19 Page 29 of 31



     absence of retaliation, removing disciplines from Gray’s personnel file and

     prevent their use in any further disciplinary action, with the same seniority,

     leave and other benefits (or front pay), and back pay (with interest), and by

     awarding Deputy Gray compensatory damages for emotional distress, punitive

     damages, and/or nominal damages;

  D. By awarding Deputy Gray compensatory damages for emotional distress,

     punitive damages, and/or nominal damages against all of the Defendants on all

     issues and claims which allow such damages;

  E. Where issues and damages are triable by a jury, Deputy Gray leaves to the

     discretion of the jury the amount of compensatory and the amount of punitive

     damages to be awarded to him;

  F. Deputy Gray further prays for such other relief and benefits as the law allows

     and provides for and the cause of justice may require, including, but not

     limited to, an award of costs, attorneys’ fees, and expenses.

DATED: February 20, 2019,

                                      Respectfully Submitted,

                                      /s/ Daniel E. Arciniegas




                                        29
      Case 5:17-cv-01855-MHH Document 58 Filed 02/20/19 Page 30 of 31




                         CERTIFICATE OF SERVICE

       I hereby certify that on February 20, 2019 a true and correct copy of the
above and foregoing document, Plaintiff’s Third Amended Complaint has been
properly served via the Court’s CM/ECF system, which sent electronic notice to
the following counsel of record.
George W. Royer, Jr.
David J. Canupp
LANIER FORD SHAVER & PAYNE, P.C.
P. O. Box 2087
2101 West Clinton Avenue, Suite 102 (35805)
Huntsville, AL 35804
Phone: 256-535-1100 / Fax: 256-533-9322
E-mail: gwr@lfsp.com & djc@lfsp.com


L. Franklin Corley, IV
Fcorley@sirote.com
Sirote & Permutt, P.C.
305 Church Street, Ste. 800
Huntsville, AL 35801
Phone: 256-536-1711
Fax: 256-518-3681
E-Mail: fcorley@sirote.com


                                             /s/ Daniel E. Arciniegas

                                             Daniel Eduardo Arciniegas
                                             Daniel@AttorneyDaniel.com
                                             ARCINIEGAS LAW, PLLC
                                             501 Union Street, Suite 430
                                             Nashville, Tennessee 37219
                                             t. 629.777.5339
                                             f. 615.988.9113
                                             Counsel For Plaintiff



                                        30
Case 5:17-cv-01855-MHH Document 58 Filed 02/20/19 Page 31 of 31




                              31
